ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, files its Recommendation upon the Petition for Reinstatement filed by John Newton Merritt and recommends that the Petitioner be reinstated to the practice of law.
And this Court, being duly advised, now finds that said recommendation should be accepted and approved and that the Petitioner should be reinstated.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, John Newton Merritt, is hereby reinstated as an attorney of the Bar of this Court.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were *344previously notified of Petitioner's suspension.
All Justices concur.